202 N.W.2d 871 (1972)
Melvin A. ZAGER, Respondent,
v.
Evangeline F. ZAGER, Appellant.
No. 43403.
Supreme Court of Minnesota.
December 1, 1972.
Cohen & Budd, Minneapolis, for appellant.
Phillip R. Krass, Shakopee, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, TODD, and MacLAUGHLIN, JJ.
PER CURIAM.
This divorce action, commenced by the husband, was tried by consent upon the wife's counterclaim. Only the division of property was contested. The wife was granted the divorce, custody of the five children, support money, use of the homestead during the period any of the children are subject to support by the husband, and an undivided one-third of the homestead as tenant in common. No alimony was awarded to the wife. Jurisdiction over this issue was reserved. The award is challenged on this appeal only as to the division of the property.
It has been stated many times by this court that a trial court has broad discretion in the division of the property of the parties in a divorce suit. On this review of all of the proceedings, we are unable to find that the trial court abused its discretion.
No costs or attorneys' fees are allowed to either party.
Affirmed.